This is a proceeding by petition in error and case-made, and there is a motion to dismiss upon the ground that the case-made was not served within the time fixed by order of the court. The motion for a new trial was overruled on September 12, 1910, at which time plaintiff in error was allowed 60 days in which to make and serve his case for appeal to this court. The case-made was served upon counsel for defendants in error on the 12th day of November, 1910, or 61 days after the granting by the court of the order extending the time for that purpose.
The case-made, not having been served within the time fixed *Page 656 
by the statute, or within the time fixed by any valid order of the court, is invalid, and cannot be considered here; and upon authority of Devault et al. v. Merchants' Exch. Co.,22 Okla. 624, 98 P. 342, and Carr v. Thompson et al., 27 Okla. 7,110 P. 667, this appeal must be dismissed.
All the Justices concur.